The plaintiff in error, R.L.C. Davis, was tried and convicted in the district court of Garfield county, of the crime of burglary in the second degree. On June 12, 1912, the court sentenced him to imprisonment in the penitentiary for the term of two years. A petition in error with case-made was filed in this court on December 12, 1912. The Attorney General has filed a motion to dismiss the appeal for the following reasons, to wit: "First. That on June 12, 1912, judgment was entered, at which time the appellant was granted sixty days in which to make and serve a case-made; that thereafter, on the 12th day of August, 1912, the court by an order of that date attempted to extend the time within which to make and serve a case-made, but the Attorney General says that said purported order was made after the sixty days allowed on June 12, 1912, and that said order of August 12, 1912, is of no effect. Second. The state further says that there is no transcript of the record filed with the case-made herein for the reason *Page 670 
that there is no certificate of the clerk. Wherefore, the Attorney General says that this court is without jurisdiction except to dismiss the appeal herein." Upon an examination of the record it is our opinion that the motion to dismiss is well taken. The purported appeal herein is therefore dismissed and the cause remanded to the district court of Garfield county, with direction to enforce its judgment therein.